Name: 82/19/Euratom: Council Decision of 15 December 1981 appointing a member of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-01-14

 Avis juridique important|31982D001982/19/Euratom: Council Decision of 15 December 1981 appointing a member of the Advisory Committee of the Euratom Supply Agency Official Journal L 009 , 14/01/1982 P. 0030 - 0030*****COUNCIL DECISION of 15 December 1981 appointing a member of the Advisory Committee of the Euratom Supply Agency (82/19/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Statutes of the Euratom Supply Agency (1), as amended by Decision 73/45/Euratom (2), and in particular Article X thereof, Having regard to Council Decision 81/785/Euratom of 28 September 1981 appointing the members of the Advisory Committee of the Euratom Supply Agency (3), Having regard to the opinion of the Commission, Whereas the seat of a member of the above Committee has become vacant following the resignation of Mr H. Hoog, notified to the Council on 29 September 1981; Having regard to the candidature submitted by the Dutch Government on 29 September 1981, HAS DECIDED AS FOLLOWS: Sole Article Mr J. Ph. van Hasselt is hereby appointed member of the Advisory Committee of the Euratom Supply Agency in place of Mr H. Hoog for the remainder of the latter's term of office, namely until 28 March 1983. Done at Brussels, 15 December 1981. For the Council The President D. HOWELL (1) OJ No 27, 6. 12. 1958, p. 534/58. (2) OJ No L 83, 30. 3. 1973, p. 20. (3) OJ No L 290, 10. 10. 1981, p. 14.